 

 

 

Case 7:17-cr-00128 Document 244 Filed on 04/21/20 in TXSD Page 1of3

UNITED STATES DISTRICT COURT United States District Court
SOUTHERN DISTRICT OF TEXAS MCALLEN outhern District Of Texas

DIVISION
. APR 24 2020
UNITED STATES OF RIC §
AMERICA § David J. Bradley, Clerk
vs. : CRIMINAL NO.: 7:17-CR-00128
ROGELIO RAMOS JR. §

EMERGENCY MOTION E OR RELEASE - DEFENDANT ROGELIO RAMOS, JR.

COMES NOW, ROGELIO RAMOS JR., Defendant in the above-mentioned cause,

appearing pro se, and submits the following Motion for Release filed’in this case, and hereby states
the following:
I.

A. Release Due to Global Pandemic and Health Concerns
Attorney General William Barr has declared a state of emergency for the federal prison
system, allowing officials to permit the early release of convicted prisoners to home confinement due
to the current global pandemic caused by COVID-19—which is rapidly spreading throughout the
federal and state justice systems. Further, Barr has urged the Federal Bureau of Prisons to release
prisoners who are not a threat to the public and who are particularly vulnerable to COVID- 19
' Defendant is forty (40) years old. Given his age, Defendant could face severe infection of the
virus, especially if he has underlying conditions of which he is unaware—such as high blood
pressure. With the current spread of COVID-19, Defendant's livelihood could potentially be in
danger. Defendant is susceptible to the virus due to his confinement and his odds of contracting it
may very well have increased due to his confinement. Given that Defendant is not a threat to the
public and is particularly vulnerable to COVID-19, he is a prime candidate for release from

confinement, as per the Attorney General 's orders.
 

 

 

Case 7:17-cr-00128 Document 244 Filed on 04/21/20 in TXSD Page 2 of 3

B. Release Due to Fifth Circuit Judgement

Defendant was charged with, and found guilty of, Conspiracy to commit wire fraud in
violation of 18 U.S.C. Sec. 1343 and 1349—a non-violent crime. Further, given Defendant's minimal
criminal history—an arrest on January 2, 2000 for misdemeanor theft at the age of nineteen (19)}—he
is unlikely to reoffend and poses no risk to the community. |

On May 16, 2017, Defendant was found guilty on ‘one (1) count of a single-count Indictment.
On December 14, 2017, Defendant was committed to the custody of the United States Bureau of
Prisons to be imprisoned for a total term of ninety (90) months. On January 24, 2020, the United

States Court of Appeals for the Fifth Circuit issued a judgment VACATING and REMANDING

Defendant's cause to the District Court for a new trial. As ofthe submission ofthis motion, Defendant .

has been in custody for two (2) years, three (3) months, and about two (2) weeks—roughly one-third
(1/3) of his original sentence.

In response, the Government filed a Petition Panel Rehearing on February 28, 2020.
Appellate counsel for Defendant filed a Reply to the Government's Petition on March 1 1, 2020. The
Fifth Circuit has not issued a decision on the Petition. As of the submission of this motion, the
current orders of the Fifth Circuit have VACATED and REMANDED the Defendant's cause to the
District Court, entitling Defendant to a new trial. Accordingly, Defendant should be afforded release
on his personal recognizance under 18 U.S.C. 3142.

Defendant is not submitting this motion for any frivolous purpose or to avoid justice being
done, but for fear of a legitimate health concern. Defendant is respectfully moving this Honorable
Court to release him to await a possible new trial, pending the Fifth Circuit's decision on the

Government's Petition for Panel Rehearing.

 

 
 

a

Case 7:17-cr-00128 Document 244 Filed on 04/21/20 in TXSD Page 3 of 3

Ill.

For the two (2) reasons set forth above, Defendant should be released until (1) the global
pandemic due to COVID-19 has passed, or (2) the Fifth Circuit reverses its decision and finding
in favor of the Government, whichever is later.

WHEREFORE PREMISES CONSIDERED, ROGELIO RAMOS JR., Defendant prays

 

that this Honorable Court grant his Motion for Release and any other relief the Defendant may

be justly entitled to.

Respectfully submitted,

S/ Rogelio R. Jt.

Rogelio Ramos, Jr.
Pro Se Defendant

CERTIFICATE OF SERVICE
I, the undersigned, hereby certify that a true and correct copy of the foregoing Motion for
Release has been forwarded to the U.S. Attorney's Office at 1701 W. Hwy. 83, 6th Floor,

McAllen, Texas, 78501, on the 21st day of April, 2020.

[S/ Rogelio R Jr.

Rogelio Ramos, Jr.

Pro Se Defendant

 

 

 
